DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on May 3, 2019 in which claims 1-2, 7, 9-10, 12-13, 15-17, 19-21, 23-24, 29-30, 33, and 36-37 are presented for examination.

Status of Claims
	Claims 1-2, 7, 9-10, 12-13, 15-17, 19-21, 23-24, 29-30, 33, and 36-37 are pending in which claims 1, 36, and 37 are presented in independent form.  Claims 2, 7, 9-10, 12-13, 15-17, 19-21, 23-24, 29-30, and 33 have been amended; claims 3-6, 8, 11, 14, 18, 22, 25-28, 31-32, 34-35, and 38-39 are cancelled.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “5” on page 18, line 15, “11” and “12”, page 19, lines 6-8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claim 30 is objected to because of the following informalities:  “un uncoated surface” of line 3 is believed to be in error for - -uncoated surface- -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
	Such claim limitation(s) is/are: “Adjustment means for use in a bra” in line 1 in claim 36.
	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
	If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	It is noted that the limitation of “engagement means for joining” in line 3 of claim 36 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The recited structures given in the Specification are found on page 15, lines 15-18 as “engagement means for joining the bra cups, said engagement means comprising a first connector connected to, linked with, or formed integrally with said first rib, and a second connector connected to, linked with, or formed integrally with said second rib.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9-10, 12-13, 15-17, 19-21, 23-24, 29-30, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 7, 9-10, 12-13, 15-17, 19-21, 23-24, 29-30, and 33 each recite the limitation "A bra" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in each of the claims.  It is noted that claim 1 already claims “A bra” in line 1 of claim 1.  It is unclear how many bras the applicant is claiming.  For purposes of examination, the examiner will infer that “A bra” in 2, 7, 9-10, 12-13, 15-17, 19-21, 23-24, 29-30, and 33 refer back to the same bra as already claimed in claim 1-one bra.  It is noted that claim 33 depends from claim 16 and is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph accordingly.
Regarding Claim 2, recites the limitation “bra” additionally in lines 2, 3, 5 and 6. There is insufficient antecedent basis for these limitations in the claim.  It is noted that claim 1 already claims “A bra” in line 1 of claim 1.  It is unclear how many bras the applicant is claiming.  For purposes of examination, the examiner will examine the claim as if only one bra is being claimed.
Regarding Claim 2, the limitation “optionally” in line 4 renders the claim indefinite since it is unclear if the limitations following “optionally” are required by the claim language.  For purposes of examination, the limitations after “optionally” will not be fully considered to be required as part of the claim language since is noted to be “optional”.
Regarding Claim 2, the limitations of “wherein said bra is selected from a backless and strapless bra: a bra further comprising a band which connects the outer sides of each bra cup, is adapted to span a wearer’s back, and is optionally strapless: a backless bra comprising a pair of shoulder straps, and a bra further comprising a band which connects the outer sides of each bra cup and is adapted to span a wearer’s back, and one or more straps” renders the claim indefinite since it appears applicant is claiming these limitations all together and positively, rather in the alternative that is implied.  A backless bra wouldn’t necessarily then require a band at the outer sides of the bra, etc.  It is recommended by the examiner to claim one bra and to write the limitations in an alternative form.  For purposes of examination, the examiner will examine the claim as if applicant claims one bra with the structures listed.
Regarding Claim 7, the limitation “optionally” in line 2 renders the claim indefinite since it is unclear if the limitations following “optionally” are required by the claim language.  For purposes of examination, the limitations after “optionally” will not be fully considered to be required as part of the claim language since is noted to be “optional”.
Regarding Claim 10, the limitation “optionally” in line 2 renders the claim indefinite since it is unclear if the limitations following “optionally” are required by the claim language.  For purposes of examination, the limitations after “optionally” will not be fully considered to be required as part of the claim language since is noted to be “optional”.
Claim 10 recites the limitations “the rib” in line 2 and "the bra cup" in line 3.  There is insufficient antecedent basis for these limitations in the claim.  It is noted that “ribs” are already claimed in line 2 of claim 10 and “a pair of bra cups” in line 1 of claim 1.  To which rib or bra cup does the applicant refer to?  It is suggested by the examiner to claim instead “each rib” and “each bra cup”.
Regarding Claim 12, the limitation “optionally” in line 2 renders the claim indefinite since it is unclear if the limitations following “optionally” are required by the claim language.  
Claim 13 depends from a cancelled claim, claim 6, and is therefore, considered indefinite since it is unclear which limitations these limitations would depend therefrom.  For purposes of examination, the examiner will examine the claim as if it depends from claim 1.  Further Claim 13, recites the limitation “the bra cup” in line 3.  It is noted that “a pair of bra cups” is already claimed in line 1 of claim 1.  To which bra cup does the applicant refer to?  It is suggested by the examiner to claim instead “each bra cup”.
Claim 15, recites the limitation “the bra cup” in lines 2-3.  It is noted that “a pair of bra cups” is already claimed in line 1 of claim 1.  To which bra cup does the applicant refer to?  It is suggested by the examiner to claim instead “each bra cup”.
Claim 17, recites the limitation “the bra cup” in line 2.  It is noted that “a pair of bra cups” is already claimed in line 1 of claim 1.  To which bra cup does the applicant refer to?  It is suggested by the examiner to claim instead “each bra cup”.
Claim 19, recites the limitation “the bra cup” (x2) in line 2.  It is noted that “a pair of bra cups” is already claimed in line 1 of claim 1.  To which bra cup does the applicant refer to?  It is suggested by the examiner to claim instead “each bra cup”.
Claim 20, recites the limitation “the bra cup” in line 2.  It is noted that “a pair of bra cups” is already claimed in line 1 of claim 1.  To which bra cup does the applicant refer to?  It is suggested by the examiner to claim instead “each bra cup”.
Regarding Claim 21, the limitation “and/or” in line 2 renders the claim indefinite since it is unclear if the limitations following “and/or” are required by the claim language.  
Claim 23 recites the limitations "the first bra cup" in lines 3-4 and “the second bra cup” in line 4.  There is insufficient antecedent basis for these limitations in the claim. It is noted that “the bra cups” is already claimed in line 3 of claim 23 and “a pair of bra cups” is already claimed in line 1 of claim 1.  Are these new bra cups or do they refer back to the pair of bra cups in claim 1?  For purposes of examination, the examiner will examine the claims as if only two bra cups are claimed.  The examiner recommends to claims instead, - -attached to a first bra cup of the pair of bra cups and a second portion of the connector is attached to a second bra cup of the pair of bra cups- -.
Regarding Claim 24, the limitations “optionally” in lines 2 and 3 and “which may” in line 3 renders the claim indefinite since it is unclear if the limitations following “optionally” and “which may” are required by the claim language.  For purposes of examination, the limitations after “optionally” and “which may” will not be fully considered to be required as part of the claim language since is noted to be “optional”.
Claim 29, recites the limitation “the bra cup” in line 2.  It is noted that “a pair of bra cups” is already claimed in line 1 of claim 1.  To which bra cup does the applicant refer to?  It is suggested by the examiner to claim instead “each bra cup”.
Claim 30, recites the limitation “the bra cup” in lines 2 and 3.  It is noted that “a pair of bra cups” is already claimed in line 1 of claim 1.  To which bra cup does the applicant refer to?  It is suggested by the examiner to claim instead “each bra cup”.
Regarding Claim 30, the limitation “optionally” in line 2 renders the claim indefinite since it is unclear if the limitations following “optionally” are required by the claim language.  For purposes of examination, the limitations after “optionally” will not be fully considered to be required as part of the claim language since is noted to be “optional”.
Claim 33, recites the limitation “the bra cup” in line 2.  It is noted that “a pair of bra cups” is already claimed in line 1 of claim 1.  To which bra cup does the applicant refer to?  It is suggested by the examiner to claim instead “each bra cup”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9-10, 12-13, 15-17, 19-20, 23-24, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuessli (CH 339894A).
	Regarding Claim 1, Nuessli discloses of a bra (see Figure 1) comprising a pair of bra cups (1,2), each bra cup having an outer side portion (portions of 1 & 2, closest to 3, see Figure 1) and inner side portion (portions of 1 & 2, closest to 10, see Figure 1);
	each bra cup comprises
	(i) a rib (via 6) having a proximal end and a distal end (see diagram below), and
	(ii) a connector (via 8-11);
	the connector is located at the inner side portion of the bra cup (portions of 1 & 2, closest to 10, see Figure 1) for connecting the pair of bra cups (1, 2) to one another, see Figures 1-2;
	the proximal end of the rib (via 6) is connected to the connector (via 8-11); and
	the distal end (see diagram below) of the rib (via 6) is adapted to transfer a force applied to the connector (via 8-11) to the outer side portion of the bra cup (portions of 1 & 2, closest to 3, see Figure 1) (since the connector 8-11 is connected along its length to that of the rib 6 which is also directly connected to the outer side portion of the bra cup (portions of 1 & 2, closest to 3, see Figure 1), see Figures 1-3, (Figures 1-2, see Translation page 1, lines 21-37, page 2, lines 1-7).  Please note that limitations of “for connecting” and “adapted to transfer a force applied to the connector (via 8-11) to the outer side portion of the bra cup” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure(s) of Nuessli are capable of performing these recited functions.

    PNG
    media_image1.png
    692
    639
    media_image1.png
    Greyscale

	Regarding Claims 2, 7, 9-10, 12-13, 15-17, 19-20, and 23-24, Nuessli discloses the invention as claimed above.  Further Nuessli discloses:
	(claim 2, as best understood), wherein said bra (see Figure 1) is selected from a backless (please note portions of the bra between areas of 5 to 5, the bra is “strapless”   between the shoulder straps of 5 and is therefore considered “backless” at that location, see Figure 1) and strapless bra:
	a bra further comprising a band (via 3) which connects the outer sides (portions of 1 & 2, closest to 3, see Figure 1) of each bra cup (1, 2), is adapted to span a wearer’s back (see Figure 1), and is optionally strapless (see Figure 1);
	a backless bra (please note portions of the bra between areas of 5 to 5, the bra is “strapless” between the shoulder straps of 5 and is therefore considered “backless” at that location, see Figure 1) comprising a pair of shoulder straps (via 5), and
	a bra further comprising a band (via 3) which connects the outer sides(portions of 1 & 2, closest to 3, see Figure 1) of each bra cup (1, 2) and is adapted to span a wearer’s back (see Figure 1), and one or more straps (via 5);
	(claim 7), wherein the ribs (via each 6) are directly connected to (via 8, see Figures 1-2) the connector (via 8-11) and are optionally formed integrally with the connector (via 8-11), see Figures 1-2;
	(claim 9), wherein the ribs (via each 6) are joined to the connector (via 8-11) via an intermediate portion (via an intermediate portion of 8, see Figure 1); 
	(claim 10), wherein the ribs (via each 6) are curved in shape (see Figures 1-2) and optionally wherein the curve of the rib extends around substantially the whole underside of the bra cup (via each 1, 2), see Figure 1;
	(claim 12), wherein each rib (via each 6) is wider (see Figures 1-2) at its distal end (see Figures 1-2, note diagram above) than at its proximal end (see Figures 1-2, note diagram above) and is optionally paddle shaped (note the bigger expansion of 6 from narrow end to a bigger end);
	(claim 13), wherein the rib (via each 6) is paddle shaped (see Figures 1-2) and a blade portion of the paddle (via end portion of 6) is substantially coplanar with the interior surface (see Figures 1 & 3) of the bra cup (via 1, 2), see Figures 1-3;
	(claim 15), wherein an interior facing side of the rib (via each 6) is concave (See Figures 1-3) and mirrors the curvature (see Figures 1-3) of an interior surface (see Figure 3) of the bra cup (via each 1, 2), see Figures 1-3;
	(claim 16), wherein an external surface of the rib (via 6) is smooth (note smooth contoured perimeter edges of 6, see Figures 1-2);
	(claim 17), wherein the rib (via each 6) is at least partially encapsulated by the bra cup (via each 1, 2), see Figure 1, (see Translation page 1, lines 21-34);
	(claim 19), wherein the rib (via each 6) is encapsulated by the bra cup (via each 1, 2), and the connector (via 8-11) extends out of the bra cup (via each 1, 2), see Figure 1, (see Translation page 1, lines 21-34);
	(claim 20), wherein the rib (via each 6) is contained in a sleeve or pocket (via pockets of the cups, 1 & 2) attached to (via each 6) the bra cup (via each 1, 2), see Figure 1, (see Translation page 1, lines 21-34);
	(claim 23), wherein the connector (via 8-11) is formed of two or more separate portions (via 8-11, see Figures 1-2) which are designed to engage with one another to join the bra cups (via each 1, 2) (see Figure 1) and where a first portion (via 8-9, left side) of the connector is attached to the first bra cup (via 2, left cup) and a second portion (via 8-9, right side) of the connector is attached to the second bra cup (via 1, right cup), see Figure 1; and
	(claim 24), wherein the connector (via 8-11) is adjustable (via 10) and optionally comprises two portions (via 8) each comprising one or more apertures (via 9) and a thread (via 10) which may be laced through the apertures (via 9, see Figure 1), optionally wherein each portion of the connector (via 8-11) is provided with 1 to 5 apertures (via 9), see Figures 1-2,  (Figures 1-2, see Translation page 1, lines 21-37, page 2, lines 1-7).  

	Regarding Claim 36, Nuessli discloses of an adjustment means (see Figure 2) for use in a bra (see Figure 1), said adjustment means comprising a first rib (via 6, left side) adapted to be included in a first bra cup (via 2), see Figure 1, a second rib (via 6, right side) adapted to be included in a second bra cup (via 1), see Figure 1, and engagement means (via 8-11) for joining the bra cups (see Figures 1-2), said engagement means comprising a first connector (via 9, left side) connected to, linked with, or formed integrally with (via 8, left side) said first rib (via 6, left side), and a second connector (via 9, right side) connected to, linked with, or formed integrally with (via 8, right side) said second rib (via 6, right side), (Figures 1-2, see Translation page 1, lines 21-37, page 2, lines 1-7).

Claim(s) 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert et al. (USPN 7,425,170) (hereinafter “Herbert”).
	Regarding Claim 37, Herbert discloses of a rib (via 14/46) for use in a bra (10), which rib is curved in nature and is generally paddle shaped (see Figures 1-5) such that it has a broad blade-like portion at an end (via 50) intended for placement at an outer-side portion of a bra cup ( via 78), see Figure 1, and a narrower portion at an end (via 58) intended for placement at an inner-side portion (see Figure 1) of a bra cup (via 78), the blade-like portion (via 50) oriented in a plane transverse to the plane of the portion of the narrower portion (via 58) intended for placement at an inner-side of the bra cup (via 78), see Figure 1, (Figures 1-5, Col. 2, lines 36-54, 63-67, Col. 3, lines 1-22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuessli (CH 339894A) in view of Cheung (USPN 8,684,788).
	Regarding Claim 21, Nuessli discloses the invention as substantially claimed above.  Nuessli does not disclose wherein the rib and/or the connector is formed from polyurethane.
	Cheung teaches of a rib for a bra cup (see Figure 1) wherein the rib (see Figure 1) and/or the connector is formed from polyurethane, (Col. 1, lines 23-27, Col. 2, lines 6-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rib of Nuessli wherein the rib is formed from polyurethane as taught by Cheung so that the two ends of the rib are difficult to prick a pocket of the lower edge of the cup.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuessli (CH 339894A) in view of Yung et al. (US 2014/0045408) (hereinafter “Yung”).
	Regarding Claim 29, Nuessli discloses the invention as substantially claimed above.  Nuessli does not disclose wherein the bra cup comprises a silicone gel.
	Yung teaches of a bra wherein a bra cup (10) in which it comprises a silicone gel, (Figures 1-2, [0013], [0017]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bra cup of Nuessli to comprise silicone gel as taught by Yung so as to provide a cushion between the support components of a bra cup and the wearer, thereby providing comfort despite the geometry and materials of the support components, [0002]-[0003].

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuessli (CH 339894A) in view of Cole (USPN 4,557,267).
	Regarding Claim 30, Nuessli discloses the invention as substantially claimed above.  Nuessli does not disclose wherein the interior surface of the bra cup is an adhesive surface, which adhesive surface is optionally an un uncoated surface of the bra cup.
	Cole teaches of a bra (16) wherein the interior surface of the bra cup (via area between 20/24 & 16) is an adhesive surface (Col. 4, lines 45-63), which adhesive surface is optionally an un uncoated surface of the bra cup, (Figures 1-3, Col. 3, lines 57-68, Col. 4, lines1-10, 22-59).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bra cup of Nuessli wherein the interior surface of the bra cup is an adhesive surface, which adhesive surface is optionally an un uncoated surface of the bra cup as taught by Cole in order to provide the bra cup with a nipple cover or patch that is adhesively secured which imparts a rigidity to each nipple cover to inwardly depress the wearer’s nipples when the brassiere is in use and to overall impart modest appearance and a smooth contour along the breast cup concealing the wearer’s nipples, (Col. 2, lines 49-66).
	
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuessli (CH 339894A) in view of Abercrombie et al. (USPN 5,716,255) (hereinafter “Abercrombie”).
	Regarding Claim 33, Nuessli discloses the invention as substantially claimed above.  Nuessli does not disclose wherein the bra cup is provided with a release liner.
	Abercrombie teaches of a bra cup (via 18, see Figure 1) wherein the bra cup is provided with a release liner (via 10), (Figures 1-3, (Col. 1, lines 38-59, Col. 2, lines 6-16, 52-59)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bra cup of Nuessli wherein the bra cup is provided with a release liner as taught by Abercrombie in order to provide the bra cup with a releasable underliner to absorb perspiration which can be disposable or be separately washed for reuse, (Col. 1, lines 38-59, Col. 2, lines 6-16, 52-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732